DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	The instant application is a non-AIA  application which is a CON of 16/371670 which is a CON of 16008210 which is a CON of 14421616 which claims priority as a 371 to a PCT filed 08/22/13 and to FOR application MX/A/2012/009806. However, there was no certified English translation of the priority documents filed and as such the priority date of the instant application is 02/13/15. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The specification discloses examples wherein the claimed composition is useful for killing microorganisms, specifically bacteria and fungi. The specification is silent however on killing viruses on the skin or for preventing the growth of any and all microorganisms on the skin, as is instantly claimed. The specification merely discloses a few non-limiting examples of bacteria and one fungal pathogen which are killed with the claimed composition within about 30 seconds (see Tables 1 and 2).
However, the specification fails to disclose any viral pathogens which can be controlled with the claimed composition or any examples wherein absolute prevention of any and all known and unknown microorganisms are prevented on a subject’s skin. Thus, it is clear that Applicants' description of structure and activity regarding the killing and preventing the broad genus of any and all known and unknown microorganisms on the skin. The ability to kill every microorganism which includes any and all bacteria, fungi and virus on the skin and to prevent any and all known or unknown microorganism growth on the skin (which includes any and all bacteria, fungi, and virus known or unknown) were not known in the prior art at the time of the instant invention by Applicants, and include microorganisms that are yet to be discovered. 
As the specification fails to describe the absolute prevention of any and all microorganisms from growing on the skin and killing any viruses that would grow, the disclosed few species of gram negative and gram positive bacteria and single species of fungi that applicant’s show to be killed with their composition(s) do not constitute a substantial portion of 
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible microorganisms that are to be killed or prevented from growing on the skin and this includes viruses and bacterial and fungal species that are yet to be discovered. The specification merely discloses killing various gram negative and gram positive bacterial species and a single fungal species, previously described in the prior art but makes no mention of how they are absolutely preventing the growth of any and all microorganisms on the skin or killing viruses on the skin which fall within the scope of the claimed microorganisms that are being killed and/or prevented. Thus, Applicants have failed to demonstrate possession of killing any and all microorganisms as is instantly claimed (because they lack evidence of killing viruses) or absolutely preventing any and all microorganisms from growing on the 
The disclosed bacterial species and single fungal species being killed with their composition(s), does not constitute an adequate description to demonstrate possession of killing all microorganisms (which includes viruses) and does not constitute an adequate description to demonstrate possession of preventing/absolutely preventing the growth of any and all microorganisms on the skin of a subject as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described killing viruses which are encompassed by the genus microorganisms and they have not described absolutely preventing any and all microorganisms 
Therefore, the breadth of the claims as reading on killing any and all microorganisms which include viruses, and absolute prevention of the growth of any and all microorganisms on the skin of a subject, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of killing all viruses (which fall within the scope of microorganisms) or preventing the growth of any and all microorganisms known and unknown on the skin of a subject as is instantly claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.

Claims 26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims broadly embrace a method of removing grease or oil from the skin, comprising administering to said subject a pharmaceutical composition to the skin of a subject comprising 0.001 to 10% by weight of DDMO, 1 to 12% by weight of glycolic acid, 0.3 to 24% by weight of one or more surfactants, from 0.3 to 10% by weight of a moisturizing agent, from 0.2 to 10% by weight of an aromatizing agent, and from 40 to 70% by weight of an aqueous solvent which necessitates structure and function relationships

However, the specification fails to disclose the complete avoidance of all blackheads and pustules and prevention of any and all blockages/obstructions in pores. Thus, it is clear that Applicants' description of structure and activity regarding the prevention of pore obstructions and avoidance of new blackheads and pustules is largely conjecture. The ability absolutely prevent or avoid obstruction of pores and formation of new blackheads/pustules was not known in the art at the time of the instant invention by Applicants. 
As the specification fails to describe the absolute prevention or avoidance of any and all pore obstructions and new blackheads and pustules as is instantly claimed. 
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The 
The disclosed examples which show killing of bacteria and reduction of oil on the skin and reduction of inflammatory wounds. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that 
Therefore, the breadth of the claims as reading on absolutely preventing and or avoiding any and all clogged pores and new blackheads/pustules as is instantly claimed; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of preventing and or avoiding any and all clogged pores and new blackheads/pustules as is instantly claimed as is instantly claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10792258 in view of Chaudhuri (US20090137534), and Wu et al. (US20100256031). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘258 claim compositions which are useful for killing P. acnes which reads on the instantly claimed method of killing microorganisms on the skin because P. acnes is a bacterium known for causing acne and as such is found on/in the skin and is a microorganism. Thus, it would have been obvious to one of ordinary skill in the art to use the compositions claimed in 10792258 in the instantly claimed methods because these are the same compositions that are being claimed for use in the instantly claimed methods and ‘258 teaches that their compositions are useful for killing . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (US4105782, from IDS), and further in view of Goyal (US2006115503, IDS), Sivak (US20060051339, from IDS), Hawtin (US7109246, from IDS), Magaña-Castro et al. (WO2013/147577 with US2015148382 being used solely as an English translation, from IDS this reference currently qualifies as prior art because applicant’s have not perfected the foreign priority in this application/family of applications with a certified English translation of the priority documents), Chaudhuri (US20090137534), and Wu et al. (US20100256031).
	Applicants claim:
-- A method for killing or preventing the growth of microorganisms on the skin of a subject, the method comprising administering a pharmaceutical composition to skin of the subject, wherein the composition comprises from 0.001 to 10% by weight of diallyl disulfide modified oxide, from 1 to 12% by weight of glycolic acid, from 0.3 to 24% by 

-- A method for killing or preventing the growth of microorganisms on the skin of a subject, the method comprising administering a pharmaceutical composition to skin of the subject, wherein the composition comprises: a) diallyl disulfide modified oxide; b) glycolic acid; c) a surfactant selected from the group consisting of (1) sodium lauryl] sulfate, (11) sodium lauryl ether sulfate, and (111) sodium lauryl sulfate and sodium lauryl ether sulfate; and d) a moisturizing agent selected from the group consisting of glycerin, ethylene glycol, and sorbitol.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 10-11, 13-14, 19, 25, 29, Yu teaches various topical compositions for treating skin which comprise about 5 to about 10% by weight glycolic acid which reads on the 1-12% by weight, ~5% to about 50% by weight of a surfactant, e.g. Tween 80 or triethanolamine lauryl sulfate (which is an ionic alkyl sulfate) which reads on the claimed 0.3-24% by weight, up to 40% of a moisturizing agent which reads on the claimed 0.3-10%, specifically glycolic acid or propylene glycol, and 2% of an aromatizing agent, specifically mannitol, wherein the exact percentages of the ingredients was dependent upon the final use of the composition (See entire document; Abstract; examples; Claims 1-2, 5). Yu further teaches wherein their composition can comprise ~60%-70% by weight of aqueous solvent (See examples), specifically water or water and hydrosoluble alcohol mixtures, e.g. ethanol which reads on the claimed 40-70% by weight of aqueous solvent claimed in claims 10 and 14 (See Col. 3, ln. 43-50; examples). Yu further teaches administering/applying the composition to the skin of a subject having acne or oily skin (See entire document; Col. 2, ln. 20-26). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 10-29, Yu does not specifically teach wherein the compositions being used in the claimed methods comprise 0.001-10% by weight of DDMO, specifically in amount of 0.8 or 1.0 wt%, or wherein the surfactants are sodium lauryl sulfate/sodium lauryl ether sulfate or ammonium lauryl sulfate in amounts of 20% or wherein the moisturizing agent is specifically glycerin, sorbitol, etc. in amounts of 0.4 or 0.5 wt% or wherein the amount of glycolic acid is greater than 10% or wherein their composition can be used to kill or prevent the growth of microorganisms on the skin, specifically the instantly claimed bacteria or fungi or wherein the compositions is specifically useful for removing grease and oil, and specifically preventing obstruction of pores, removing comedonal block and avoiding formation of new blackheads and pustules.  However, these deficiencies in Yu are addressed by the combination of Goyal, Sivak, Hawtin, Magaña-Castro, Wu, and Chaudhuri.
Goyal teaches that it was known in the art to use from 9-12 wt% of glycolic acid in formulations for application to the skin to treat various conditions including acne, and 9-12% reads on the instantly claimed amounts of 11.42 or 11.6 wt% claimed in claims 10, 24-25, 29 (see entire document; Examples; Claims;).
	Sivak teaches that it was known in the art to use 0.5% of glycerin in compositions for treating acne as compositions which comprise this moisturizing agent have been found to make acne prone skin less oily which reads on claims 10, 13, 19, 21, 23, 25, 29, and the removing oil that is claimed in claims 25 and 29 (see [0017]).
	Hawtin teaches that it was known in the art to use up to 20% of sodium lauryl sulfate as a surfactant in compositions for treating acne, e.g. pustules, etc. on the skin which reads on claims 10-12, 19, 22, 25, 29 (Col. 5, ln. 38-39; Col. 3, ln. 42-44, 60-61).
	Magaña-Castro teaches topical compositions comprising 0.016% of the instantly claimed DDMO (Fig. 1) which are applied to skin and wherein DDMO is an antimicrobial and has E. coli, P. aeruginosa, K. pneumoniae, P. vulgaris, S. epidermidis, P. acnes, etc., and C. albicans which are the same species instantly claimed and as such reads on claims 10, 15-18, 19, 25, 29, (see entire document; e.g. [0073]; Tables 1-3; claims; [0014-0016]; etc.). P. acnes is known to contribute to acne/acne lesions and as such its control leads to reduction in acne (See [0014]).
Ott teaches topical compositions comprising allium related organo-sulfur compounds such as protein bound S-allylmercaptocysteine (SAMC) which is present in the composition in amounts of 0.1 mg to 50 mg, which would read upon the instantly claimed 0.001 to 10% which is useful as an antimicrobial (see abstract; [0005-0007]; Claims 3, 8, 15). Ott further states that compounds related to allium, including those derived from allium, which would include the instantly claimed DDMO, can be reasonably expected to exhibit similar medicinal properties ([0007]; [0368]).
Wu teaches that keratolytic agents, such as glycolic acid can be used to treat blackheads and oily skin (e.g. remove oil), acne (pustules) ([0024) which reads on claims 25-28.
Chaudhuri teaches that dermatological aids, such as glycolic acid can be used to open pores and follicles which are clogged or blocked and dislodge or break down comedones and keep pores clear ([0004]) which reads on claims 25-28.
	Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of DDMO in the composition to the instantly claimed range of 0.8 or 1.0% of the composition because Magaña-Castro teaches that DDMO was known to be used in compositions for application to the skin for treating acne, e.g. pustules and blocked pores and functions as an antimicrobial which is effective against the various bacteria and fungi claimed which populate the skin including P. acnes, a common cause of acne as is taught by Magaña-Castro, further it would have been obvious to optimize the amount of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It also would have been obvious to one of ordinary skill in the art to it also would have been obvious to one of ordinary skill in the art to optimize the amount of moisturizing agent to 0.4 or 0.5% and select glycerin to be the moisturizing agent and to optimize the amount of surfactant to be 20% and to select sodium lauryl sulfate because Yu teaches it was known in the art to use an overlapping amount of moisturizer and surfactant depending upon the intended use of the final composition and Hawtin teaches that it was known in the art to use sodium lauryl sulfate at 20 wt% to form compositions for treating the skin and acne and Sivak teaches that it was known in the art to use 0.5% of glycerin in compositions for treating acne as compositions which comprise this moisturizing agent have been found to make acne prone skin less oily, e.g. reads on removing oil as is instantly claimed. Thus, it would have been obvious to one of ordinary skill in the art to use glycerin in the claimed amounts as the moisturizing agent of Yu and sodium lauryl sulfate as the surfactant in the claimed amounts in the composition of Yu in order to develop the composition of the instant claims because these specific moisturizing agents and surfactants have been shown in the art to form useful skin care compositions for treating acne and/or oily skin.
Finally, it would have been obvious to use the claimed composition which is taught by the combined references to remove/kill skin bacteria, including all the claimed bacteria and fungi because the combined references together teach applicant’s composition and that it is useful for claims 26-28. Thus, it would be obvious to combine known skin care ingredients, specifically DDMO with glycolic acid in the claimed amounts in order to effectively remove grease/oil from the skin, exfoliate the skin to reduce/prevent obstruction of pores, remove comedones and remove blackheads and pustules and avoid their formation by removing the dead skin from the skin surface and disinfecting the skin to remove acne causing bacteria which are all properties of the composition as taught by the combined references as is discussed above because these are properties of the known active agents (glycolic acid and DDMO) and the excipients/adjuvants/formulation auxiliaries as is discussed above. Thus, it would be obvious to form the claimed composition when looking to the prior art because all of the claimed components were known to be useful for treating skin for the claimed conditions/effects and as such it would have been obvious to one of ordinary skill in the art to optimize the amounts of active agents in the compositions as taught by the prior art in effort to develop a more effective composition for treating the skin of acne/bacteria and other common concerns, blackheads, comedones, oil, etc. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	Claims 10-29 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ERIN E HIRT/Primary Examiner, Art Unit 1616